DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and under examination.

Election/Restrictions
Applicant’s election of the species of TCR alpha and beta chains species V and VIII respectively in the reply filed on 1-22-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 12-18 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are drawn to a method of use for treating gp100 positive cancers by means of a dosing regimen, wherein the cancer is melanoma wherein a bispecific T cell redirecting therapeutic comprising a targeting moiety that binds to SEQ ID NO:1 peptide-HLA-A2 complex 
The specification exemplifies specific truncated TCRs (SEQ ID NO:4/5) and specific variants thereof that bind SEQ ID NO:1 peptide-HLA-A2 complex and a single anti-CD3 scFv contained within SEQ ID NO:5 of the specification that binds CD3.  The art and specification fails to teach peptidomimetics or antibodies that bind the SEQ ID NO:1 peptide-HLA-A2 complex.  No binding moieties other than the specifically disclosed scFv that binds CD3 have been taught.  
The T cell redirecting bispecific therapeutic used in the methods is set forth as two different “targeting moieties”.  The term binding “moiety” includes any structure including peptides, peptidomimetics, antibodies, including fragments, single chain, multimers, single domain and conventional 4 chain heterodimers that functions to bind to the target as claimed.  There is no correlation of structure of the binding moieties set forth in the specification as filed and the specification set forth none in the claims.   Further “targeting moieties” are not defined in the specification and as such, the specification does not describe a structure function correlation for the term “targeting moiety”.  The claims also are directed to embodiments that have a binding affinity for and/or a binding half-life for the complex at least double that of a TCR having an alpha chain of SEQ ID NO:2 and a beta chain of SEQ ID NO:3.   With respect to claims 6 and 7, drawn to T cell receptor (TCR), the specification the claims and art fail to set forth a structure function correlation as while the art teaches the general structure of TCRs and antibodies, the art does not provide the structure that correlates with binding per se or affinity/half-life as claimed.   These generically claimed binding moieties lack written description for the reasons set forth below. The specification does not teach what structures, other than the scFV anti-CD3 antibody set forth within SEQ ID NO:5 would bind the target recited in the claims or have the functional characteristics recited in the claims as it relates to the breadth of claimed antibodies or binding moieties as claimed.  The specification does not teach what structures, other than the sTCR set forth in claims 9 and 10 would bind the complex recited in the claims or have the functional characteristics recited in the claims as it relates to the breadth of TCRs or binding moieties as claimed.  The specification teaches a single scFv anti-CD3 antibody.  
AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. Here the art recognizes the genus of antibodies is >1010  (see Edwards, J. Mol. Biol. 334:103-118, 2003;  in particular page 104, column 1, Antibody Isolation) while the genus of TCRs of potential number of unique alpha/beta TCRs in a human is >108-1018  (see Sewell, Nature Reviews Immunology 12:669-677, 2012).  With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”). In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies specific TCR alpha and beta chain combinations of claims 9 and 10 in combination with a single specific scFv anti-CD3 antibody having the structural property recited in alpha chain of SEQ ID NO:4, beta chain scFV anti-CD3 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies or fragments which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
 The specification does not teach which residues of the single anti-CD3 scFv antibody of the specification can be varied and still perform the requisite function.  It is well established that changes in the amino acid sequence of the variable region of an antibody create new antibodies with highly unpredictable binding characteristics.  See for example Kussie et al (Journal of Immunology, 152:146-152, 1994, Table I) which teaches that substitution of a single amino acid can totally ablate antigen binding.  As a further demonstration of the unpredictability of substitute or mutated antibodies, see Chen et al, (The EMBO Journal, 14(12):2784-2794, 1995).  The reference again teaches that the substitution of a single amino acid can totally ablate antigen binding (Figure 1), however, the reference additionally teaches that the same substitution in closely related antibodies can have opposite effects.  The authors compared the effects of identical substitution in related antibodies D16 and T15, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. Antibody structure is not a random combination of heavy and light chain variable regions.   The antibody paratope, binds an epitope on an antigen.  The paratope of the antibody is highly specific and provides for a specific three-dimensional pocket in which the epitope of the antigen binds.  The pocket is dependent on the specific primary structure of the complementary determining regions provided in a framework of other regions in a specific order.  The specification does not describe nor enable the random combination of heavy and light chain variable regions or CDR's fragments therefrom to prepare an antibody.  The specification does not disclose a representative number of antibodies with the claimed binding characteristics.  The references serve to demonstrate the highly unpredictable nature of substituted antibodies and thus, the highly unpredictable nature of the antibody of the instant claims.  Given said University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Also instructive here are the decisions in  AbbVie  Deutschland GmbH & Co. v. Janssen Biotech, Inc. U.S. Court of Appeals, Federal Circuit 2013-13382013-1346 July 1, 2014; 2014 BL 183329 and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  As in AbbVie, the instant claims are generic claims lacking a correlation of structure of the antibody with the claimed functions of (1) single function of any moiety binding the peptide-HLA-A2 complex or CD3 (2) having specific affinity relative to another TCR; (3) only partial structure that does not correlate with the function of binding as it relates to generically claimed TCR/antibodies of the bispecific therapeutic moiety.    The specification does not disclose a correlation of structure with the function by means of a representative number of human monoclonal antibodies that have the requisite claimed functional properties. Therefore consistent with the decision held in AbbVie, the specification is not found to provide for a structure-function correlation of antibodies AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making such antibodies that bind homologs and have the requisite affinity and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  The specification lacks a sufficient number of representatives, which the Courts have indicated as necessary to adequately describe broad generic claims. Thus the skilled artisan cannot envision the detailed chemical structure of the encompassed binding moieties.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is" now claimed" (See page 1117.) The specification does not "clearly allow persons of Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.
The claims are broadly generic to all binding moieties/TCRs and antibodies encompassed by the claims. The possible variations are enormous to any class of polypeptide with the additional complexity of variation in the cognate binding moiety. The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). Therefore the claims fails to meet the written description provision of 35 USC 112, first paragraph. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Middleton et al, Abstract 1238, Cancer Research 73(8) Supplement, April 2013 page 1238) in view of Clinical Trial Report (NCT025703308, 4-21-2016; herein after “Report”) and Jakobsen et al (WO 2011/001152, 2001).
Middleton et al teach the treatment of advanced (gp100 positive) melanoma with IMCgp100, wherein one patient who received 6 weekly doses of 270 ng/kg showed a brief clinical response (whole document, and third paragraph in particular) and showed a brief clinical response. 

Jakobsen et al teach IMCgp100 and variants thereof are disclosed see claim 18 elements (v) and (viii) and SEQ ID NOS:45 and 36 comprising SEQ ID NO:4 and 5.  Jakobsen teach that the TCRs are suitable for treatment of gp100+ HLA-A2 cancers (see claim 14, last paragraph).  Jakobsen et al teach that the pharmaceutical composition may be adapted for administration by any route including a parenteral (subcutaneous intravenous etc.) (bottom of page 15).  Jakobsen et al teach that dosages of the substances can vary between wide limits depending upon the disease or disorder to be treated, the age and condition of the individual to be treated, and a physical will ultimately determine appropriate dosages to be used.  Jakobsen et al teach treatment of gp100+ tumors in a mouse cancer model (see Figure 12) with three different doses of the bispecific therapeutic.
It would have been prima facie obvious to the skilled artisan at the time of filing to treat gp100+ melanoma by administration of the bispecific IMCpg100 with multiple doses bispecific therapeutic or variant thereof according to Jakobsen et al because Middletion et al and Jakobsen et al teach that that gp100 positive tumors/cancers can be treated according to the claimed dosing schedule.  Determining suitable dosing strategies, optimum dosages and frequency of administration is a standard optimization of the treatment protocol. The method of administration, dosage and dosage frequency is a result effective variable. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989)  As both dosages, routes of administration, dosage frequency and timing are known to the ordinary artisan, it would have been obvious to optimize the mode of administration as well as dosage amounts and frequency.  It also would have been prima facie obvious to optimize the dosage regimen for the optimal therapeutic result because the general conditions of the dosages are disclosed in the prior art and it is not inventive to discover the optimum or workable ranges by routine experimentation and the art expects that dosages of the invention will vary depending upon such factors as the subject’s age, weight, height, sex, general medical conditions and previous medical conditions.  Applicants are directed to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
s 12, 13, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Middleton et al, Abstract 1238, Cancer Research 73(8) Supplement, April 2013 page 1238; of record), Clinical Trial Report (NCT025703308, 4-21-2016; herein after “Report”; of record) and Jakobsen et al (WO 2011/001152, 2001; of record) as applied to claims 1-11, 16 and 17 above and further in view of  Abstract CT237 October 2014.
The combination of Middleton et al, Report and Jakobsen et al differs by not teaching the administration of LY2801653 (AKA merestinib).
Abstract CT237 teach the administration of LY2801653 to advanced uveal melanoma.  The patients were administered a variety of doses with dose limiting toxicity at 240, 160 and 120 mg.
It would have been prima facie obvious to one having ordinary skill in the art to modify the treatment protocol of gp100+ melanoma by the addition of merestinib at less than toxic doses because Abstract CT237 was found to benefit patients with advanced or metastatic solid tumors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.